Citation Nr: 1822274	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-61 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 22, 2004 for the grant of service connection for a psychiatric disability, currently characterized as posttraumatic stress disorder (PTSD) with unspecified depressive disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from January 1960 to August 1963, and from November 1963 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

As discussed in greater detail below, the March 2015 rating decision implemented the Board's grant of entitlement to service connection for his psychiatric disability.  The RO assigned an initial disability rating of 50 percent effective from June 22, 2004.  The Veteran submitted a timely notice of disagreement in May 2015 for an effective date earlier than June 22, 2004 for the grant of service connection for the psychiatric disability, and for an initial disability rating in excess of 50 percent.  A subsequent June 2016 rating decision increased the disability rating to 70 percent effective from December 18, 2015.  As this assigned evaluation is less than the maximum available rating, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Although the increased rating claim was already on appeal, the Veteran submitted another notice of disagreement with the effective date for the 70 percent rating in September 2016, requesting that an effective date of June 22, 2004 be awarded for the 70 percent rating.  In an October 2017 Decision Review Officer (DRO) decision, the RO granted a 70 percent disability rating effective from June 22, 2004 to December 18, 2015; thereby extending the 70 percent rating to cover the entire appeal period.  However, the DRO decision acknowledged that this increase was only a partial grant and indicated that a statement of the case was forthcoming regarding the Veteran's increased rating claim.  Thus, a remand for the issuance of a statement of the case is not required at this time.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (concluding that if a notice of disagreement remains unprocessed, a remand is required for the issuance of a statement of the case).

The June 2016 rating decision also granted entitlement to a total disability rating based on individual unemployability (TDIU) as well as entitlement to Dependent's Educational Assistance.  Both awards were made effective from December 18, 2015.  The Veteran included these issues in his September 2016 notice of disagreement.  However, the Veterans Appeals Control and Locator System (VACOLS) shows that shows that the RO has acknowledged receipt of that notice of disagreement is processing these appeals.  As VACOLS reflects that the notice of disagreement has been recognized and that additional action is pending, Manlincon is not applicable with respect to these issues and those matters remain under the jurisdiction of the RO at this time.

The Board notes that after the October 2017 statement of the case, the Veteran's representative submitted an October 2014 Disability Benefits Questionnaire (DBQ) completed by Dr. S., PhD, as well as copy of the doctor's curriculum vitae.  However, these documents were already of record at the time of the October 2017 statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

1.  VA received the Veteran's original service connection claim for PTSD on October 13, 1988; no claim, either formal or informal, for a psychiatric disorder was raised prior to that date.

2.  In a final March 1989 decisional letter, the RO denied the Veteran's original claim of entitlement to service connection for PTSD.

3.  Following the final March 1989 decision, VA received new and material evidence consisting of service department records.

4.  In a June 2001 rating decision reflecting consideration of the additional service department records, the RO denied entitlement to service connection for PTSD.

5.  Within one year of the June 2001 rating decision, VA received new and material evidence.

6.  In a final June 2002 rating decision reflecting consideration of the new and material evidence, the RO denied entitlement to service connection for PTSD.  The Veteran was informed of his appellate rights, but he did not appeal or submit new and material evidence within one year of the rating decision.

7.  The Veteran's next request to reopen his claim of entitlement to service connection for PTSD was received by VA on June 22, 2004.

8.  In January 2006, service personnel records were received by the RO that had not previously been associated with the Veteran's claims file or considered in any final decision by the RO.  The Veteran's service personnel records constituted new evidence that related to an unestablished fact necessary to substantiate the claim, particularly providing additional details related to the corroboration of a claimed in-service stressor.   

9.  The record reflects that since the Veteran's initial service connection claim for a psychiatric disorder was filed on October 13, 1988, there was evidence that the Veteran had a diagnosis of PTSD and unspecified depressive disorder. 


CONCLUSION OF LAW

The criteria for an effective date of October 13, 1988, but no earlier, for the grant of service connection for a psychiatric disability, currently characterized as PTSD with unspecified depressive disorder, have been met.  38 U.S.C. §§ 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.151, 3.156, 3.400 (2005, 2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of the claimant's application.  38 U.S.C. § 5100(a).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 3.155 (2014).  The Board recognizes that this regulation was recently amended; however, the version above is applicable to this appeal.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identified the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal are "(1) an intent to apply for benefits, (2) an indication of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

In regards to the date of entitlement, the term "date entitlement arose" is not defined in the current statue or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C. § 5110(a); see also McGrath v. Gober 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the facts found.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

Appellate review of a rating decision is initiated by a notice of disagreement and completed substantive appeal after a statement of the case has been furnished.  38 U.S.C. § 7105 (a); 38 C.F.R. § 20.200.  Failure to perfect an appeal renders a rating decision final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104 (a).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3104(b), 3.105(a).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 38 U.S.C. § 5110(a) "is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed").  The Court explained that the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits based on a reopened claim.  Id. (holding that the term "new claim," as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim).
However, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156 (b).  Mitchell v. McDonald, 27 Vet. App. 431(2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).  A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).

During the pendency of the Veteran's appeal, 38 C.F.R. § 3.156(c) was amended.  At the time the Veteran filed his claim, 38 C.F.R. § 3.156(c) provided:

Where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have not been located and forwarded to the Department of Veterans Affairs...Where such records support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  

In June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) to clarify the rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rating changes, VA discussed the pre-amendment version of 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2).  VA stated that when VA receives service department records which were unavailable at the time of the prior decision, VA may reconsider it, and the effective date assigned may be related back to the date of the original claim, or the date entitlement arose, whichever is later.  See 70 Fed. Reg. 35,388 (June 20, 2005).  

VA amended 38 C.F.R. § 3.156(c) by adding section (c)(1), which provides:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records which existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  

VA specifically limited 38 C.F.R. § 3.156(c)(1) by adding section (c)(2), which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department...[.]  

In the proposed rule, VA explained that section (c)(2) allowed VA to reconsider a decision and retroactively evaluate disabilities in a fair manner, on the basis that a claimant should not be penalized by an administrative deficiency of the government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain records.  See 70 Fed. Reg. at 35,388.  The clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) govern the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  Either under the pre-amended or amended regulation, a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  Id.  

The amendments to 38 C.F.R. § 3.156(c) became effective October 6, 2006, after the Veteran's claim which resulted in the grant of service connection for PTSD was received.  Prior to the October 6, 2006 effective date of the amended regulation, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet. App. 18, 23 (2012).  The addition of section (c)(2) was not intended as a clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The amendments were not expressly made retroactive.  Id. at 26. 

In this case, the pre-amendment version of 38 C.F.R. § 3.156(c), which is not impacted by any limitations on its application, is more favorable to the Veteran, and will be applied by the Board.   

Initially, the Board notes that the Veteran was separated from his final period of active service in October 1967.  The Veteran does not contend, and the record does not show, that he raised a claim for entitlement to service connection for a psychiatric disorder within a year of his discharge.  Thus, an effective date of the day following his separation is not warranted.

The record shows that the Veteran initially filed a service connection claim for PTSD on October 13, 1988.  The Veteran reported that he had received treatment for PTSD from the Vet Center in San Diego, California from September 1988 to the present.  In a November 18, 1988 letter, the RO informed the Veteran that they were processing his claim and had requested service medical records from the service department.  The RO also requested that the Veteran submit any service records in his possession, but noted that his claim would not be denied just because he did not have copies of these records.  In a November 23, 1988 letter, the RO informed the Veteran that they were considering his service connection claim for PTSD.  The RO requested additional information to assist them in obtaining the evidence necessary to support his claim.  They specifically requested that the Veteran provide specific details of the stressful or traumatic incidents he experienced while in service, including the dates and places of the incidents as well as the units he was assigned to at the time.  The RO also asked the Veteran to furnish reports from any private physicians who had provided relevant treatment, or to identify any VA facility from which he had received treatment for the RO to obtain the reports.  The letter added that if a response was not received within one year from the date of the letter, benefits to which he may be entitled may not be granted for any period prior to the date they received it.  The letter enclosed a VA Form 21-4138 for the Veteran.

In response to the RO's November 18, 1988 request for pages from the Veteran's records showing his unit, dates of assignments, combat operations, wounds, awards and decorations received, and travel, the NPRC noted that it had sent the Veteran's DD Form 214 and pages 9 and 13.  The Request for Information, VA Form 70-3101-4, also noted that medical records were included in the enclosures.  The form was stamped with a receipt date of December 18, 1988.  After the RO received a December 19, 1988 record from County of San Diego Department of Social Services stating that the Veteran received treatment from for PTSD at the Vet Center in January 1989, the Veteran was a sent a January 12, 1989 letter requesting that he obtain and submit records form the Vet Center dated from September 1988 to the present.

The Veteran was subsequently notified by a March 1989 decisional letter that VA had no choice but to disallow his claim as they had not received the information requested in the November 23, 1988 letter.  The letter stated that the Veteran could reopen the claim by providing the requested evidence, and a VA Form 4107 informing the Veteran of his appellate rights was enclosed.  The Veteran did not appeal the decision.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the date of mailing of the letter notifying him of the decision.  Therefore, the March 1989 decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103.

VA later received the Veteran's request to reopen his previously denied service connection claim for PTSD on December 22, 2000.  The RO then sent a January 2001 Request for Information to the NPRC for pages from the Veteran's personnel file showing unit of assignment, dates of assignment, participation in combat operations, wounds in action, awards and decorations, and official travel outside the United States.  The NPRC responded that it was mailing these requested records in June 2001.  The RO then considered the merits of the Veteran's claim in a June 2001 rating decision before denying entitlement to service connection for PTSD.  38 C.F.R. § 3.156(c).  The RO noted that the evidence considered in the rating decision included the Veteran's service medical and personnel records for the period from June 7, 1960 to October 16, 1967.  The reasons and bases of the decision also discussed the fact that the Veteran's personnel file showed a number of nonjudicial punishments for unauthorized absences.

The Veteran was informed of the June 2001 rating decision and his appellate rights in a July 2001 letter.  He did not appeal the decision.  The Veteran filed another request to reopen his claim that was received on July 30, 2001.  In July 2001, VA received an internet printout concerning the history of USS Valley Forge, CV-45.  The printout reflects that that this history was obtained from a website called Navyhistory.com, which is associated with MultiEducator, a company that produces multimedia software.  See Historycentral.com, NavyHistory.com (Apr. 2, 2018), http://historycentral.com/navy/; see also About MultiEducator (Apr. 2, 2018), http://www.multieducator.net/About1.html.  The record also shows that treatment records from the Vet Center in San Diego dated from September 1988 to June 1991 were received in August 2001; and the Veteran underwent a VA examination related to his claim in December 2001.

Also within the one year appeal period following the June 2001 rating decision, the RO addressed the Veteran's claim in a January 2002 rating decision.  The RO noted that the Veteran had filed a "re-opened claim" on July 30, 2001.  However, the RO implicitly determined that new and material evidence had been received within one year of the June 2001 rating decision by proceeding to adjudicate the Veteran's service connection claim for PTSD on its merits in the reasons and bases of the decision.  38 C.F.R. § 3.156(b).  The January 2002 rating decision denied entitlement to service connection for PTSD, and the Veteran was informed of this decision and his appellate rights in a January 2002 letter.  

The listed evidence in the January 2002 rating decision included service medical records for the periods from January 7, 1960 to August 13, 1963; and from October 1, 1963 to October 17, 1963.  In the reasons and bases of the decision, RO also discussed its review the Veteran's military personnel records, stating that the military personnel records did not document receipt of medals, badges, or citations that denoted participation in combat.  In addition, the RO noted that his service medal records were negative for any type of treatment, complaints, or diagnosis of a mental condition.

The Veteran did not appeal the January 2002 rating decision, and he did not submit new and material evidence within one year of the date of mailing of the notification letter for the decision.  Consequently, the January 2002 decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103.

Following the final January 2002 rating decision, VA received the Veteran's request to reopen his previously denied service connection claim for PTSD on June 22, 2004.   The RO implicitly reopened and denied the Veteran's claim in a January 2005 rating decision.  After the Veteran perfected his appeal of this issue, the Board reopened and remanded the claim in a June 2010 decision.  The Board subsequently denied the Veteran's claim in a September 2013 decision.  The Veteran then appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 order, the Court vacated the Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand.  As noted above, the Board later granted entitlement to service connection PTSD and a not otherwise specified (NOS) psychiatric disorder in a March 2015 decision.  In a March 2015 rating decision, the RO implemented the Board's March 2015 grant of service connection, and assigned a 50 percent disability rating for PTSD with depressive disorder NOS effective from June 22, 2004.

As the January 2002 rating decision is final, the Board has considered whether any evidence associated with the claims file after the January 2002 rating decision consists of service department records that would allow the claim to be reconsidered under 38 C.F.R. § 3.156(c).  As explained in greater detail below, the Board finds that evidence from this period warrants reconsideration on this basis.

In January 2006, a cover letter from the Arizona Department of Veterans' Services stated that they were submitting 40 pages from the Veteran's service personnel records.  The record also contains the 40 page submission.  Although several pages of the records are marked as a duplicate record, some of the pages were not marked as duplicates.  In this regard, the September 2007 statement of the case noted in its evidence list that the Veteran had submitted 40 pages from his personnel 201 file in January 2006, but many of the pages were duplicates.  Thus, it appears that pages that were not marked as duplicates were not included in the military personnel records considered in the June 2001 rating decision.  These pages include the Veteran's enlistment contracts dated in January 1960 and November 1963; a Record of Discharge, Release from Active Duty, or Death dated in October 1967; a Record of Naval Reserve Service showing retirement points earned between August 1963 and September 1964; and Court Memorandums dated in June 1965, August 1965, March 1966, and June 1966.

As previously discussed, the pre-amendment version of 38 C.F.R. § 3.156(c) provides that a former decision will be reconsidered "where new and material evidence consists of a supplemental report from the service department."  Therefore, the Board must consider whether the Veteran's service personnel records constitute new and material evidence.

For VA purposes, "new" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The court memorandums detail different non-judicial punishments that the Veteran received aboard the USS Valley Forge (LPH08).  As noted above, the June 2001 rating decision discussed the fact that its review of the personnel records showed that the Veteran received several judicial and nonjudicial punishments.  Indeed, the pages of these records that are marked as duplicates include an Administrative Remarks section documenting that the Veteran was cited for different violations of the Uniform Code of Military Justice (UCMJ) between 1961 and 1967.  Some of the noted violations also contained information regarding the Veteran's non-judicial punishment that was awarded.  While the Administrative Remarks contain entries similar to those in the newly available Court Memorandums that list the Veteran's infractions in June 1966; the Court Memorandum provides additional information regarding the type of punishment that the Veteran received.  

Thus, while the Administrative Remarks section noted that the Veteran was detained for disciplinary action after an unauthorized absence in June 1965; the Court Memorandum detailed that he was restricted to the USS Valley Forge for a period of 14 days, to perform 14 days extra duties, and to be reduced to the pay grade of E-3.  The Court Memorandums also provide new information that was not included within the Administrative Remarks section regarding the infractions and subsequent punishments that occurred in July 1965, March 1966, and June 1966.  For example, after the Veteran failed to report to an admiral's personnel inspection in July 1965, an August 1965 Court Memorandum stated that the Veteran was restricted to the ship for two weeks, ordered to perform two weeks of extra duty, and to forfeit ten dollars of his pay for one month.

The record shows that the Veteran reported different in-service stressors in relation to his PTSD.  One stressor involved the Veteran's report that he was held as a prisoner of war on his own ship, the USS Valley Forge, off the coast of Vietnam from 1964 to 1967.  See January 2002 Statement in Support of Claim.  Subsequent statements from the Veteran clarified that he was describing his perceived mistreatment from authority figures on the ship.  See Statements in Support of Claim dated in January 2005, September 2005, and November 2014; December 2007 DRO Hearing Transcript, page 5-6, 8-9.  The Veteran pointed to different punishments he received as examples of the mistreatment, including being restricted to the ship during his second period of active service.  The Board therefore finds that this evidence is new as it was not previously considered, and it is material as provides details that are relevant to the corroboration of one of the Veteran's reported stressors.  Accordingly, the Board finds that the Veteran's service personnel records received in January 2006 constituted "new and material evidence" from a "supplemental report from the service department" and warrant reconsideration under the pre-amendment version of 38 C.F.R. § 3.156(c).

Under the pre-amendment version of 38 C.F.R. § 3.156(c), the Veteran's claim must be reconsidered from the date of the initial October 13, 1988 claim for service connection irrespective of whether those service documents were identifiable by the statements or evidence provided by the Veteran at that time.

In this case, the record clearly demonstrates that the Veteran's initial service connection claim for PTSD was filed on October 13, 1988.  Neither the Veteran nor his representative has contended otherwise.   See February 2018 Statement from Representative.  As the date of claim is established, the only remaining question is when entitlement to service connection for PTSD arose.  Unless it is shown that the Veteran's entitlement to service connection arose after his date of claim, October 13, 1988 will be the assigned effective date, as the effective date cannot be assigned prior to the Veteran's initial date of claim.  38 C.F.R. § 3.400 (b)(2). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The pertinent regulation, provides that, if the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995) (en banc).

In addition to the stressor related to conflicts with supervisors, the Veteran reported that he saw body bags being unloaded from helicopters while aboard the USS Valley Forge.  In the March 2015 decision, the Board determined that there was sufficient evidence to corroborate this stressor.  The Board highlighted the report from the internet history of the ship that discussed the fact that the ship's Marine helicopter contingent was involved in combat operations, and the ship's activities included air evacuation of the casualties to the ship.  The Board also accepted the Veteran's reports as sufficient to establish that the stressor occurred in light of its finding that he engaged in combat with the enemy as a crewman aboard the USS Valley Forge.

Regarding the date of diagnosis, the record shows that an August 1989 Social Security Administration (SSA) decision found that the Veteran had a somatoform disorder that began in February 1988.  The decision discussed the report from Dr. G. in a February 1988 treatment record that the Veteran was extremely anxious; and the subsequent October 25, 1988 findings from Dr. R., a psychiatrist, that the Veteran had a diagnosis for somatoform pain disorder, mixed personality disorder with passive and aggressive features, and chronic right elbow pain.  In addition, Dr. B. testified during an SSA hearing that the Veteran's severe somatoform disorder had been present since February 1988.  The Veteran's SSA records also contain a July 1989 psychological evaluation performed by C.B., RN, PhD.  C.B. stated that a Vet Center counselor who had been involved in group therapy with the Veteran reported that he was suffering from PTSD, and his symptoms were exacerbated by episodes of physical pain.  C.B. added that the Veteran had moderate depression and ongoing anxiety before documenting diagnostic impressions of dysthymic disorder, somatoform pain disorder, and rule out histrionic personality disorder with dependent and schizoid features.

C.B.'s report is consistent with a March 1989 letter from R.S., a readjustment therapist at the Vet Center.  R.S. noted that the Veteran was being treated for posttraumatic stress reactions, and the Veteran had received biweekly treatment since R.S. first saw the Veteran in September 1988.  An October 11, 1988 Vet Center record also noted that the Veteran participated in a Vietnam Veterans Open End Rap Group that discussed the etiology of Vietnam stressors.  A subsequent December 13, 1988 Vet Center problem listed also stated that the Veteran was receiving treatment for PTSD.

In an October 2014 psychological evaluation, Dr. S., PhD, discussed the Veteran's different reported stressors, including the stressor related to body bags.  He noted that the record contained evidence, including the symptoms and diagnoses reported in the SSA and Vet Center records, to demonstrate that the Veteran's PTSD and depression diagnoses dated back to 1988.  It is noted that a "clear (that is, unequivocal) PTSD diagnosis made by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Further, "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  Dr. S. opined that it was at least as likely as not that the Veteran's PTSD was related to the verified stressor.  Dr. S. also stated that the Veteran's chronic and severe depression was at least as likely as not secondary to his PTSD; and the symptom overlap was such that attributing certain symptoms to one or the other diagnosis would require resort to mere speculation.  However, Dr. S. also indicated that the traumatic experiences that the Veteran was exposed to in the military could have materially contributed to the development of his depression.

Regarding the question of nexus, the March 2015 Board decision found that the evidence was in a state of relative equipoise regarding the question of whether the Veteran's PTSD and not otherwise specified depressive disorder were directly related to his in-service combat-related experiences.  The Board consequently resolved reasonable doubt in the Veteran's favor to grant entitlement to service connection for PTSD and a not otherwise specified depressive disorder.  

The Board also finds that the opinion from Dr. S. provides probative evidence that both his PTSD and unspecified depressive disorder diagnoses date back to at least his date of claim.  Records as early as February 1988 discussed the Veteran's psychiatric complaints, the Veteran received treatment from the Vet Center for Vietnam stressors beginning in September, and a PTSD diagnosis was noted in December 1988.  Moreover, Dr. S. considered the reported symptoms and documented diagnoses, as well as the relevant facts from the Veteran's military history, before providing a conclusion based on his medical expertise.  Thus, entitlement to service connection for PTSD and unspecified depressive disorder arose at least as early as the Veteran's date of claim, October 13, 1988.  The Board again notes that it is unnecessary to determine whether entitlement to service connection for a psychiatric disability arose on any earlier date than the Veteran's date of claim as doing so would not result in an earlier effective date for the Veteran.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400 (b)(2). 

Based on the foregoing, and resolving all benefit of the doubt in favor of the Veteran, the Board finds that an effective date of October 13, 1988, but no earlier, is warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of October 13, 1988, but no earlier, for the grant of service connection for a psychiatric disability, currently characterized as PTSD with unspecified depressive disorder, is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


